


Exhibit 10.14




LOUISIANA-PACIFIC CORPORATION


Supplemental Executive Retirement Plan
Amended and Restated Effective January 1, 2008




1.PURPOSE; EFFECTIVE DATE
The purpose of this Supplemental Executive Retirement Plan (the "Plan") is to
provide supplemental retirement and death benefits for certain key employees of
Louisiana-Pacific Corporation (the "Corporation") and certain of its subsidiary
companies. It is intended that the Plan will aid in retaining and attracting
employees of exceptional ability by providing them with these benefits. The Plan
became effective as of July 1, 1997, was amended and restated as of January 1,
2000, January 1, 2002, May I, 2002, September 1, 2004, and January 1, 2005, and
is further amended and restated as of January 1, 2008, and amended June 14,
2011, as set forth herein.
2.DEFINITIONS
For the purposes of the Plan, the following terms shall have the meanings
indicated, unless the context clearly indicates otherwise:
1.Acquiring Person.     An "Acquiring Person" or a "Person" means any
individual, entity or group within the meaning of Section 13(d)(3) or 14(d)(2)
of the Securities Exchange Act of 1934, as amended (the "Exchange Act").
2.Accumulated with Interest. "Accumulated with Interest" means to project
Qualified and Other Plan Accounts amounts from one date to a subsequent date
assuming an interest rate of seven percent (7%) compounded annually.
3.Actuarial Equivalent. "Actuarial Equivalent" means equality in value of the
aggregate amounts expected to be received under different forms and timing of
payment, which shall be determined by using the Pension Benefit Guaranty
Corporation Lump Sum Interest Rate for Private Sector Payments (as published in
appendix C of 29 CFR 4022, or any successor or replacement rate) and the UP84
Mortality Table set back four (4) years for males and females. For purposes of
calculating an Actuarial Equivalent for a Participant's benefits, the interest
rate assumptions and calculation methodology will be made in the manner
described on Appendix A to the Plan, which Appendix may be modified from time to
time by the Committee.
4.Beneficiary. "Beneficiary" means the person, persons or entity entitled under
Article VI to receive any Plan benefits payable after a Participant's death.
5.Benefit Commencement Date. "Benefit Commencement Date" means the date
specified by a Participant in his or her Form and Time of Benefit Election as
described in Section 5.7(c) with respect to any Early Retirement, Early
Termination, or Change in Control Benefit that may become payable to the
Participant.
6.Board. "Board" means the Board of Directors of the Corporation.
7.Change in Control. "Change in Control" means:
(a)The acquisition by an Acquiring Person of beneficial ownership (within the
meaning of Rule 13d‑3 promulgated under the Exchange Act) of 20% or more of
either (i) the then outstanding shares of common stock of Corporation (the
"Outstanding Corporation Common Stock") or (ii) the combined voting power of the
then outstanding voting securities of Corporation entitled to vote generally in
the election of directors (the "Outstanding Corporation Voting Securities");
provided, however, that for purposes of this subsection (a), the following
acquisitions will not constitute a Change in Control: (i) any acquisition
directly from Corporation, (ii) any acquisition by Corporation, (iii) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by Corporation or any corporation controlled by Corporation or (iv)
any




--------------------------------------------------------------------------------




acquisition pursuant to a transaction which complies with clauses (i), (ii) and
(iii) of subsection (c) of this definition; or
(b)Individuals who, as of January 1, 2008, constitute the Board (the "Incumbent
Board") cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to January
1, 2008, whose election, or nomination for election by Corporation's
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board will be considered as though such individual
were a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board; or
(c)Consummation by Corporation of a reorganization, merger or consolidation or
sale or other disposition of all or substantially all of the assets of
Corporation or the acquisition of assets of another entity (a "Business
Combination"), in each case, unless, following such Business Combination, (i)
all or substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Corporation Common Stock and
Outstanding Corporation Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 60% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns Corporation or all or
substantially all of Corporation's assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Outstanding Corporation
Common Stock and Outstanding Corporation Voting Securities, as the case may be,
(ii) no Person (excluding any employee benefit plan (or related trust) of
Corporation or such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, 20% or more of, respectively, the
then outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (iii) at least a majority of the members
of the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or
(d)Approval by the shareholders of Corporation of a complete liquidation or
dissolution of Corporation.
8.Committee. "Committee" means the Committee appointed by the Corporation to
administer the Plan pursuant to Section 7.
9.Compensation. "Compensation" means base pay and annual cash incentive bonuses
paid to a Participant during the calendar year, before reduction for amounts
deferred under the Louisiana-Pacific Executive Deferred Compensation Plan or any
other salary reduction program. Compensation does not include expense
reimbursements, any form of noncash compensation or benefits, stock option
income, group life insurance premiums, severance pay, or any other payments or
benefits other than base pay and annual cash incentive bonuses.
10.Corporation. "Corporation" means Louisiana-Pacific Corporation, a Delaware
corporation, or any successor to the business thereof.
11.Deferred Retirement Date. "Deferred Retirement Date" means the first day of
the month coincident with or next following the Participant's termination of
employment with the Employer if it occurs after the Participant's Normal
Retirement Date.
12.Disability. "Disability" means a physical or mental condition which, in the
opinion of the Committee, prevents an employee from satisfactorily performing
employee's usual duties for Employer. The Committee's decision as to Disability
will be based upon medical reports and/or evidence satisfactory to the
Committee. In no event shall a Disability be deemed to occur or to continue
after a Participant's Normal Retirement Date.
13.Early Retirement Date. "Early Retirement Date" means the date on which the
Participant terminates




--------------------------------------------------------------------------------




employment with the Employer if it occurs on or after the first day of the month
coincidental with or next following a Participant's attainment of age fifty-five
(55) and completion of five (5) Years of Participation, but prior to his Normal
Retirement Date.
14.Employer. "Employer" means the Corporation and any affiliated or subsidiary
company of the Corporation which is organized under the laws of any state of the
United States.
15.Final Average Compensation. "Final Average Compensation" means the
Participant's Compensation during the sixty (60) consecutive complete calendar
months of paid employment out of the last one hundred twenty (120) months of
employment with the Employer in which the Participant's Compensation is the
highest divided by sixty (60). If a Participant's number of complete calendar
months of paid employment with the Employer is less than sixty (60), the
Participant's Final Average Compensation shall be the monthly average of all
such complete calendar months of paid employment.
16.Final Compensation. "Final Compensation" means a Participant's base pay for
the twelve (12) months prior to termination of employment with the Employer,
plus the average annual cash incentive bonus paid the last three (3) years,
divided by twelve (12). If the Participant has not been a Participant in the
Employer's annual incentive plan for three (3) full years or been an employee
for a full twelve (12) months, then the preceding determination shall be
adjusted pro rata.
17.Form and Time of Benefit Election. "Form and Time of Benefit Election" means
an election by a Participant pursuant to Section 5.7(c) by which the Participant
elects one of the forms of benefit payments described in Section 5.7(a) and
specifies a Benefit Commencement Date with respect to any Early Retirement,
Early Termination, or Change in Control Benefit that may become payable to the
Participant.
18.Involuntarily Terminated. "Involuntarily Terminated" means termination by the
Employer of a Participant's employment other than for Cause or Disability or
termination of employment by the Participant for Good Reason. For this purpose,
(1) “Cause” shall mean (a) the willful and continued failure of the Participant
to perform substantially the Participant's duties with the Employer (other than
any such failure resulting from incapacity due to physical or mental illness),
after a written demand for substantial performance is delivered to the
Participant by the Chief Executive Officer of the Corporation (“CEO”) or the
Board which specifically identifies the manner in which the CEO or the Board
believes that the Participant has not substantially performed such duties or (b)
the willful engaging by the Participant in illegal conduct or gross misconduct
which is materially and demonstrably injurious to the Employer and (2) “Good
Reason” shall mean any action by the Employer that results in (a) any material
diminution in the Participant's employment position (including status, offices,
titles and reporting require-ments), authority, duties and responsibilities or
(b) a relocation of the Participant's employment position to a physical location
that is 50 miles or more from the Participant's prior employment location.
19.Normal Retirement Date. "Normal Retirement Date" means the first day of the
month coincident with or next following the Participant's attainment of age
sixty-two (62).
20.Participant. "Participant" means any individual who is participating or has
participated in the Plan as provided in Section 3.
21.Qualified and Other Plan Accounts. "Qualified and Other Plan Accounts" means
a Participant's (1) ESOT, ESOT Transfer, Matching, Profit Sharing and Frozen
Profit Sharing Accounts under the Louisiana-Pacific Salaried 401(k) and Profit
Sharing Plan, (2) accrued benefits attributable to employer contributions under
the Louisiana-Pacific Corporation Retirement Account Plan and any other employee
pension benefit plan maintained by the Employer, (3) Qualified Plan Supplemental
Credit Account under the Louisiana-Pacific Corporation 2004 Executive Deferred
Compensation Plan (the "EDCP") (4) Qualified Plan Makeup Credit Account under
the EDCP; (5) Employer Matching Contribution Account under the EDCP; and (6) any
account plan defined as a "Qualified and Other Account Plan" under the terms of
the Plan as in effect prior to September 1, 2004.
22.Retirement. "Retirement" means a Participant's termination of employment with
the Employer at the Participant's Early Retirement Date, Normal Retirement Date,
or Deferred Retirement Date.
23.Spouse. "Spouse" means a Participant's wife or husband who is lawfully
married to the Participant




--------------------------------------------------------------------------------




at the time of the Participant's death.
24.Supplemental Retirement Benefit. "Supplemental Retirement Benefit" means the
benefit determined under Section 5 of this Plan.
25.Target Retirement Percentage. "Target Retirement Percentage" means the
percentage of Final Average Compensation which will be used as a target from
which other forms of retirement benefits are subtracted, as provided in Section
5, to arrive at the amount of the Supplemental Retirement Benefit actually
payable to a Participant. This percentage shall equal fifty percent (50%)
multiplied by a fraction, the numerator of which is the Participant's Years of
Credited Service, not to exceed fifteen (15), and the denominator of which is
fifteen (15). The adjusted Target Retirement Percentage shall be rounded to four
(4) decimal places.
26.Years of Credited Service. "Years of Credited Service" means the whole number
of years of vesting service credited under the provisions of the
Louisiana-Pacific Corporation Retirement Account Plan.
27.Years of Participation. "Years of Participation" means the number of twelve
(12) month periods the Participant has been a Participant in the Plan as set out
in Section 3.1(b) of the Plan. For the individuals who became initial
Participants as of July 1, 1997, Years of Participation shall be measured from
January 1, 1997.


3.PARTICIPATION AND VESTING
1.Eligibility and Participation.
(a)Eligibility. Employees eligible to participate in the Plan shall be those
employees of an Employer who are designated as Participants by the Chief
Executive Officer of the Corporation and whose participation in the Plan is
approved by the Committee; provided, that the participation of an employee who
is an executive officer of the Corporation for purposes of Section 16 of the
Securities Exchange Act, or is otherwise designated by the Board as an employee
whose compensation is subject to the authority of the Compensation Committee of
the Board, shall be subject to the specific approval of the Compensation
Committee of the Board.
(b)Participation. An employee's participation in the Plan shall be effective
upon notification of the employee of his status as a Participant by the
Committee. Participation in the Plan shall continue until such time as the
Participant terminates employment with the Employer, and as long thereafter as
the Participant is eligible to receive benefits under this Plan.
2.Vesting. Each Participant shall be one hundred percent (100%) vested in
benefits under this Plan after completing five (5) Years of Participation in the
Plan. The preceding notwithstanding, each Participant shall be one hundred
percent (100%) vested in benefits under this Plan upon death, Disability or a
Change in Control.
3.Cessation of Eligibility. Notwithstanding Section 3.1(b) of this Plan, if a
Participant ceases to be designated by the Committee as eligible to participate
in the Plan, by reason of a change in employment status or otherwise,
participation herein and eligibility to receive benefits hereunder shall be
limited to the Participant's interest in such benefits as of the date designated
by the Committee.
4.PRE-TERMINATION SURVIVOR BENEFIT
If a Participant dies while employed by the Employer, the Employer shall pay a
supplemental survivor benefit to the Participant's Spouse. The amount of this
benefit shall be an amount equal to one-half (1/2) of the amount that would have
been payable to the Participant as a fully vested Normal Retirement Benefit in
the form of a life annuity payable monthly (as if the Participant had terminated
employment with the Employer immediately before his or her date of death and
elected a life annuity form of benefit), payable monthly for the life of the
Spouse, calculated using the three percent (3%) reduction per year specified in
5.3 to the Participant's age at death if the Participant died before attaining
age 62, with payments commencing to the Spouse within thirty (30) days following
the Participant's date of death; provided, that if the Participant would have
been entitled to a benefit described in Section 5.7(e) had the Participant
terminated employment with the Employer immediately prior to the date of death
and such benefit has a greater Acturial Equivalent value than the benefit under
this Section 4.1, then the benefit described in 5.7(c) shall be payable to the
Participant's Spouse or Beneficiary as the case may be.
5.SUPPLEMENTAL RETIREMENT BENEFITS




--------------------------------------------------------------------------------




1.Normal Retirement Benefit. If a Participant retires on the Normal Retirement
Date, the Employer shall pay to the Participant (payable at the time specified
in Section 5.7(d)) a Supplemental Retirement Benefit that is the Actuarial
Equivalent of a life annuity payable monthly, calculated as if it commenced on
the first day of the calendar month following the Participant's date of
termination of employment with the Employer, for the Participant's life in an
amount equal to the Target Retirement Percentage multiplied by the Participant's
Final Average Compensation, less:
(a)Fifty percent (50%) of the Participant's primary Social Security benefit
determined at age 62, and
(b)An amount equal to the Participant's Qualified and Other Plan Accounts
amounts, determined as of the Participant's date of termination and subject to
Section 5.8, converted to a monthly life annuity on an Actuarial Equivalent
basis
times the vesting percentage determined under Section 3.2 of this Plan.
2.Deferred Retirement Benefit. If a Participant retires at a Deferred Retirement
Date, the Employer shall pay to the Participant (payable at the time specified
in Section 5.7(d)) a Supplemental Retirement Benefit calculated pursuant to
Section 5.1, except that 5.1(a) and 5.1(b) shall be measured at the
Participant's date of termination.
3.Early Retirement Benefit. If a Participant retires at an Early Retirement
Date, the Employer shall pay to the Participant (payable at the time specified
in Section 5.7(d)) a Supplemental Retirement Benefit that is the Actuarial
Equivalent of a life annuity payable monthly, calculated as if it commenced on
the first day of the calendar month following the Participant's 62nd birthday
and reduced as provided for in this Section 5.3, for the Participant's life in
an amount equal to the Target Retirement Percentage multiplied by the
Participant's Final Average Compensation, less:
(a)Fifty percent (50%) of the Participant's primary Social Security benefit
projected to be paid at age 62 assuming no future increases in Compensation, no
change in the Social Security Act and no change in the cost of living or the
average wage indexes, and
(b)An amount equal to the Participant's Qualified and Other Plan Accounts
amounts, determined as of the Participant's date of termination of employment
with the Employer and subject to Section 5.8, converted to a monthly life
annuity beginning at age 62 on an Actuarial Equivalent basis but assuming no
growth in such amounts to age 62;
times the vesting percentage determined under Section 3.2 of this Plan.
If a Participant retires with the approval of the Committee, the above Early
Retirement Benefit shall be reduced by three percent (3%) for each year by which
the actual benefit commencement date precedes the Participant's 62nd birthday
(prorated for partial years on a monthly basis). If a Participant retires
without the approval of the Committee, the above Early Retirement Benefit shall
be reduced by five percent (5%) for each year by which the actual benefit
commencement date precedes the first day of the calendar month following the
Participant's 62nd birthday (prorated for partial years on a monthly basis). For
Participants who retire without approval of the Committee, this benefit shall be
further reduced by a fraction equal to the Participant's actual Years of
Credited Service at termination over Years of Credited Service the Participant
would have had at age 62.
4.Early Termination Retirement Benefit. If a Participant terminates employment
with an Employer prior to Early Retirement, the Employer shall pay to the
Participant (payable at the time specified in Section 5.7(d)) a Supplemental
Retirement Benefit that is the Actuarial Equivalent of a life annuity payable
monthly, calculated as if it commenced on the first day of the calendar month
following the Participant's 62nd birthday, for the Participant's life in an
amount equal to the product of (a) times (b) times (c) where:
(a)is an amount equal to the Target Retirement Percentage multiplied by the
Participant's Final Average Compensation, less:
(i)Fifty percent (50%) of the Participant's primary Social Security benefit
projected to be paid at age 62 assuming no future increases in Compensation, no
change in the Social Security act and no change in the cost of living or the
average wage indexes, and
(ii)An amount equal to the Qualified and Other Plan Accounts amounts, determined
as of the date of the




--------------------------------------------------------------------------------




Participant's date of termination and subject to Section 5.8, converted to a
monthly life annuity beginning at age 62 on an Actuarial Equivalent basis but
assuming no growth in such amounts to age 62.
(b)is the vesting percentage determined under Section 3.2 of this Plan; and
(c)is a fraction equal to the Participant's Years of Credited Service at
termination over Years of Credited Service the Participant would have had at age
62.
5.Change in Control Benefits. If a Participant is Involuntarily Terminated
within thirty-six (36) months of a Change in Control, such Participant shall be
granted two (2) extra Years of Credited Service under the Plan, and the greater
of Final Compensation or Final Average Compensation shall be used in determining
the Participant's Supplemental Retirement Benefit. For such Involuntarily
Terminated Participants, the Employer shall pay to the Participant (payable at
the time specified in Section 5.7(d)) a Supplemental Retirement Benefit
calculated in the same manner as an Early Retirement Benefit pursuant to Section
5.3 as if the Participant retired with the approval of the Committee.
6.Disability Retirement Benefit. If a Participant terminates employment prior to
Normal Retirement as a result of Disability, the Employer shall pay to the
Participant (payable at the time specified in Section 5.7(d)) a Supplemental
Retirement Benefit that is the Actuarial Equivalent of a life annuity payable
monthly, calculated as if it commenced 30 days after the Participant's 62nd
birthday, for the Participant's life in an amount equal to the amount the
Participant would have received at such time under the Normal Retirement
provisions of this Article. For purposes of this calculation, Years of Credited
Service and Years of Participation shall continue to accrue during the period of
Disability and the Participant's Final Average Compensation shall be based only
on the amounts earned during the sixty (60) months prior to Disability if this
provides the Participant with a greater benefit.
7.Payment of Benefits.
(a)Form of Benefit Payments. The normal form of benefit payment shall be a
single lump sum payment equal to the Actuarial Equivalent of a life annuity
payable monthly. Any other form of monthly benefit elected by the Participant
must be the Actuarial Equivalent of a life annuity payable monthly. The form of
benefit payments available to Participants shall be:
(i)Lump Sum Payment
(ii)Life Annuity
(iii)10-Year Certain and Life Annuity
(iv)50% Joint and Spouse Survivor Annuity
(v)100% Joint and Spouse Survivor Annuity
(b)Default Form of Benefit Payment. If there is no effective Form and Time of
Benefit Election by a Participant, such Participant's form of benefit payment
shall be a single lump sum payment equal to the Actuarial Equivalent of a life
annuity payable monthly.
(c)Form and Time of Benefit Election. Except as provided in Section (c)(i) with
respect to Participants as of January 1, 2005, at the time of enrollment the
Participant shall deliver to the Employer a Form and Time of Benefit Election
(in a form satisfactory to Corporation) specifying (i) one of the forms of
benefit payments described in Section (a), and (ii) a Benefit Commencement Date
(which may not be later than the first day of the first calendar month beginning
after the Participant's 62nd birthday) applicable in the event the Participant
receives an Early Retirement, Early Termination, or Change in Control Benefit.
The Form and Time of Benefit Election must be delivered within 30 days after the
employee first becomes designated as a Participant in this Plan (the
"eligibility date"), and will apply only to contributions that relate to
services performed after the date on which the election is delivered to the
Employer. A Form and Time of Benefit Election made under this paragraph will be
irrevocable when it is received by the Employer, and a failure to make a Form
and Time of Benefit Election will become irrevocable on the 31st day after the
eligibility date.
(i)Form and Time of Benefit Election for Participants as of January 1, 2005.
Each Participant who was a Participant as of January 1, 2005, shall make a Form
and Time of Benefit Election not later than December 31, 2005.
(ii)Changes to Form and Time of Benefit Elections. A Participant may amend,
revoke, or replace a Form




--------------------------------------------------------------------------------




and Time of Benefit Election, subject to the following restrictions (unless the
Committee expressly waives or modifies one or more of such restrictions based on
the Committee's determination that such waiver or modification would not result
in constructive receipt or cause the Plan not to meet the requirements of
applicable law or Treasury Regulations):
(1)In no event may a Participant change his or her Form and Time of Benefit
Election to accelerate the time or schedule of any benefit payment under the
Plan (including without limitation any change from any annuity form of benefit
payment to a lump sum form of payment);
(2)No change to an existing Form and Time of Benefit Election may take effect
until at least 12 months after the date of such amended Form and Time of Benefit
Election;
(3)With respect to distributions other than distributions upon the death or
Disability of a Participant, the first date on which a distribution or
installment may be made under an amended Form and Time of Benefit Election may
not be earlier than five years after the date the distribution or payment would
otherwise have been made;
(4)No change to an existing Form and Time of Benefit Election relating to a
payment to be made at a specified time or pursuant to a fixed schedule may be
made less than 12 months before the date the first scheduled distribution or
payment would otherwise have been made; and
(5)In no event may a Participant make more than one amendment to a Form and Time
of Benefit Election to delay any distribution or payment.
The Committee may modify the foregoing restrictions and/or adopt other
restrictions from time to time to provide for efficient administration of the
Plan and to cause the Plan to comply with applicable law and Treasury
Regulations.
(d)Time of Payment or Commencement of Benefit Payments.
(i)Normal and Deferred Retirement Benefits. A Participant's Normal Retirement or
Deferred Retirement Benefit will be payable or will commence on the first day of
the seventh calendar month beginning after the Participant's termination of
employment.
(ii)Early Retirement, Early Termination, and Change in Control Benefits. A
Participant's Early Retirement, Early Termination, or Change in Control Benefit
will be payable or will commence on the later of:
(1)The first day of the seventh calendar month beginning after the Participant's
termination of employment; or
(2)The Benefit Commencement Date specified in the Participant's Form and Time of
Benefit Election.
(iii)Disability Retirement Benefits. A Participant's Disability Retirement
Benefit will be payable or will commence on the first day of the first calendar
month beginning after the earlier of (1) the Participant's 62nd birthday or (2)
the date the Participant ceases to be Disabled.
(e)Death Prior to Commencement of Benefit Payments. If a Participant terminates
employment and dies before the commencement of benefits as provided under
Section 5.7(d), any survivor benefit under the form of benefit that was elected
by the Participant under Sections 5.7(a)(iii), (a)(iv), or (a)(v) shall be
payable to the Participant's Spouse or Beneficiary, as the case may be, at the
time benefits otherwise would have commenced to the Participant.
8.Qualified and Other Retirement Plan Accounts Offset. In the event that all or
a portion of a Participant's Qualified and Other Retirement Plan Accounts are
paid out prior to the applicable benefit calculation date under any provision of
Section 5 of the Plan, the value of such Accounts at termination shall be the
amount distributed Accumulated with Interest to the date of termination.
9.Withholding; Payroll Taxes. The Employer shall withhold from payments made
hereunder any taxes required to be withheld from a Participant's wages for the
federal or any state or local government. However, a Beneficiary may elect not
to have withholding for federal income tax purposes pursuant to Section 3405 of
the Internal Revenue Code, or any successor provision.
10.Payment to Guardian. If a Plan benefit is payable to a minor or a person
declared incompetent or to a person incapable of handling the disposition of his
property, the Committee may direct payment of such




--------------------------------------------------------------------------------




Plan benefit to the guardian, legal representative or person having the care and
custody of such minor, incompetent or person. The Committee may require proof of
incompetency, minority, incapacity or guardianship as it may deem appropriate
prior to distribution of the Plan benefit. Such distribution shall completely
discharge the Committee and the Employer from all liability with respect to such
benefit.
11.Termination of Employment. For purposes of this Plan, termination of
employment means "separation from service" as such term is defined and
interpreted in Treasury Regulation Section 1.409A-1(h) or in subsequent
regulations or other guidance issued by the Internal Revenue Service.
6.BENEFICIARY DESIGNATION
1.Beneficiary Designation. Each Participant shall have the right, at any time,
to designate any person or persons as his Beneficiary or Beneficiaries (both
primary as well as secondary) to whom benefits under this Plan shall be paid in
the event of his death prior to payment to Participant of the benefits due to
the Participant under the Plan. Each Beneficiary designation shall be in a
written form prescribed by the Committee, and will be effective only when filed
with the Committee during the Participant's lifetime.
2.Changing Beneficiary. Subject to Section 6.3, any Beneficiary designation may
be changed by a Participant without the consent of the previously named
Beneficiary by the filing of a new designation with the Committee. The filing of
a new designation shall cancel all designations previously filed. If a
Participant's benefits under the Plan are subject to the community property laws
of any state, any Beneficiary designation or change in Beneficiary designation
shall be valid or effective only as permitted by applicable law.
3.No Beneficiary Designation. In the absence of an effective Beneficiary
Designation, or if all designated Beneficiaries predecease the Participant or
dies prior to complete distribution of the Participant's benefits, then the
Participant's designated Beneficiary shall be deemed to be the person in the
first of the following classes in which there is a survivor:
(a)the surviving Spouse;
(b)the Participant's children, except that if any of the children predeceases
the Participant but leaves issue surviving, then such issue shall take by right
of representation the share the parent would have taken if living;
(c)the Participant's estate.
7.ADMINISTRATION
1.Committee; Duties. The Plan shall be administered by a Committee consisting of
not less than three (3) persons appointed by the Corporation. Members of the
Committee may be Participants in the Plan. The members of the Committee on
January 1, 2008 are Curtis M. Stevens, Cynthia Ann Harris and Jeffrey D.
Poloway. The Committee shall have the authority to make, amend, interpret and
enforce all appropriate rules and regulations for the administration of the Plan
and decide or resolve any and all questions, including interpretations of the
Plan, as may arise in connection with the Plan. Members of the Committee may be
Participants under the Plan; provided, that a member of the Committee who is
also a Participant shall not participate in any decision or interpretation of
the Committee that relates specifically to the calculation of or right to
receive his or her accrued benefit under the Plan. A majority vote of the
Committee members entitled to vote shall control any Committee decision.
2.Agents. The Committee may, from time to time, employ other agents and delegate
to them such administrative duties as it sees fit, and may from time to time
consult with counsel who may be counsel to the Employer.
3.Binding Effect of Decisions. The decision or action of the Committee with
respect to any question arising out of or in connection with the administration,
interpretation and application of the Plan and the rules and regulations
promulgated hereunder shall be final, conclusive and binding upon all persons
having any interest in the Plan.
4.Indemnity of Committee. The Employer shall indemnify and hold harmless the
members of the Committee against any and all claims, loss, damage, expense or
liability arising from any action or failure to act with respect to the Plan,
except in the case of gross negligence or willful misconduct.
8.CLAIMS PROCEDURE




--------------------------------------------------------------------------------




1.Claim. Any person claiming a benefit, requesting an interpretation or ruling
under the Plan or requesting information under the Plan shall present the
request in writing to the Committee which shall respond in writing within thirty
(30) days.
2.Denial of Claim. If the claim or request is denied, the written notice of
denial shall state:
(a)The reason for denial, with specific reference to the Plan provisions on
which the denial is based.
(b)A description of any additional material or information required and an
explanation of why it is necessary.
(c)An explanation of the Plan's claim review procedure.
3.Review of Claim. Any person whose claim or request is denied or who has not
received a response within thirty (30) days may request review by notice given
in writing to the Committee. The claim or request shall be reviewed by the
Committee who may, but shall not be required to, grant the claimant a hearing.
On review, the claimant may have representation, examine pertinent documents,
and submit issues and comments in writing.
4.Final Decision. The decision on review shall normally be made within sixty
(60) days. If an extension of time is required for a hearing or other special
circumstances, the claimant shall be notified and the time limit shall be one
hundred twenty (120) days. The decision shall be in writing and shall state the
reason and the relevant plan provisions. All decisions on review shall be final
and bind all parties concerned.
9.TERMINATION, SUSPENSION OR AMENDMENT
1.Termination, Suspension or Amendment of Plan. The Corporation may at any time
terminate, suspend or amend the Plan in whole or in part; provided, however,
that any such termination or suspension, or any amendment that would materially
change the benefits provided under the Plan, shall be subject to the prior
approval of the Compensation Committee of the Board. Provided, further, that no
such action shall be effective to decrease or restrict the accrued benefit of
any Participant as of the date of such action.
10.MISCELLANEOUS
1.Unfunded Plan. The Plan is intended to be an unfunded plan maintained
primarily to provide deferred compensation benefits for a select group of
"management or highly-compensated employees" within the meaning of Sections 201,
301 and 401 of the Employee Retirement Income Security Act of 1974, as amended
("ERISA"), and therefore is exempt from the provisions of Parts 2, 3 and 4 of
Title I of ERISA. Accordingly, the Plan shall terminate and no further benefits
shall accrue hereunder in the event it is determined by a court of competent
jurisdiction or by an opinion of counsel that the Plan constitutes an employee
pension benefit plan within the meaning of Section 3(2) of ERISA which is not so
exempt. In the event of such termination, the amount of each Participant's
vested benefits under the Plan shall be distributed to such Participant at such
time and in such manner as the Committee, in its sole discretion, determines.
2.Unsecured General Creditor. In the event of Employer's insolvency,
Participants and their Beneficiaries, heirs, successors, and assigns shall have
no legal or equitable rights, interest or claims in any property or assets of
the Employer, nor shall they be Beneficiaries of, or have any rights, claims or
interests in any life insurance policies, annuity contracts or the proceeds
therefrom owned or which may be acquired by the Employer. In that event, any and
all of the Employer's assets and policies shall be, and remain, the general,
unpledged, unrestricted assets of the Employer. The Employer's obligation under
the Plan shall be that of an unfunded and unsecured promise of the Employer to
pay money in the future.
3.Trust Fund. The Employer shall be responsible for the payment of all benefits
provided under the Plan. At its discretion, the Employer may establish one or
more trusts, with such trustees as the Board may approve, for the purpose of
providing for the payment of such benefits. Such trust or trusts may be
irrevocable, but the assets thereof shall be subject to the claims of the
Employer's creditors. To the extent any benefits provided under the Plan are
actually paid from any such trust, the Employer shall have no further obligation
with respect thereto, but to the extent not so paid, such benefits shall remain
the obligation of, and shall be paid by, the Employer.
4.Nonassignability. Neither a Participant nor any other person shall have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate or convey in




--------------------------------------------------------------------------------




advance of actual receipt the amounts, if any, payable hereunder, or any part
thereof, which are, and all rights to which are, expressly declared to be
unassignable and nontransferable. No part of the amounts payable shall, prior to
actual payment, be subject to seizure or sequestration for the payment of any
debts, judgments, alimony or separate maintenance owed by a Participant or any
other person, nor be transferable by operation of law in the event of a
Participant's or any other person's bankruptcy or insolvency.
5.Not a Contract of Employment. The terms and conditions of the Plan shall not
be deemed to constitute a contract of employment between the Employer and the
Participant, and the Participant (or his or her Beneficiary) shall have no
rights against the Employer except as may otherwise be specifically provided
herein. Moreover, nothing in the Plan shall be deemed to give a Participant the
right to be retained in the service of the Employer or to interfere with the
right of the Employer to discipline or discharge the Participant at any time.
6.Protective Provisions. A Participant will cooperate with the Employer by
furnishing any and all information requested by the Employer, in order to
facilitate the payment of benefits hereunder, and by taking such physical
examinations as the Employer may deem necessary and taking such other action as
may be requested by the Employer.
7.Terms. Whenever any words are used herein in the masculine, they shall be
construed as though they were used in the feminine in all cases where they would
so apply; and wherever any words are used herein in the singular or in the
plural, they shall be construed as though they were used in the plural or the
singular, as the case may be, in all cases where they would so apply.
8.Captions. The captions of the articles, sections and paragraphs of the Plan
are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.
9.Governing Law; Arbitration. The provisions of the Plan shall be construed and
interpreted according to the laws of the State of Delaware. Any dispute or claim
that arises out of or that relates to the Plan or to the interpretation, breach,
or enforcement of the Plan, shall be resolved by mandatory arbitration in
accordance with the then effective arbitration rules of the American Arbitration
Association, and any judgment upon the award rendered pursuant to such
arbitration may be entered in any court having jurisdiction thereof.
10.Validity. In case any provision of the Plan shall be held illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but the Plan shall be construed and enforced as if such illegal
and invalid provision had never been inserted herein.
11.Notice. Any notice or filing required or permitted to be given to the
Committee under the Plan shall be sufficient if in writing and hand delivered,
or sent by registered or certified mail, to any member of the Committee or the
Secretary of the Employer. Such notice shall be deemed given as of the date of
delivery or, if delivery is made by mail, as of the date shown on the postmark
on the receipt for registration or certification.
12.Successors. The provisions of the Plan as it may be amended from time to time
shall bind and inure to the benefit of the Employer and its successors and
assigns. The term successors as used herein shall include any corporate or other
business entity which shall, whether by merger, consolidation, purchase or
otherwise acquire all or substantially all of the business and assets of the
Employer, and successors of any such corporation or other business entity.
13.Code Section 409A. This Plan is designed to comply with the requirements of
Section 409A of the Internal Revenue Code ("Code"), and shall be interpreted and
administered consistently with the requirements of Code Section 409A, including
regulations and other guidance issued thereunder.




